Citation Nr: 9902034	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for a status 
post osteotomy and arthrodesis of the proximal 
interphalangeal joint of the left second toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran has active service from May 1960 to May 1962.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of December 1996 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO granted 
service connection for a status post osteotomy and 
arthrodesis of the proximal interphalangeal joint of the left 
second toe, and assigned a noncompensable rating.

In an August 1997 rating decision, the RO denied the 
veterans claims of entitlement to service connection for 
flat feet condition, left knee condition, and a back 
condition as secondary to the veterans service-connected 
left toe disorder.  The veteran was provided notice of this 
determination by VA letter dated in August 1997.  However, in 
a March 1998 statement submitted on the veterans behalf, it 
appears that the veterans representative is expressing 
disagreement with this determination.  As this matter is not 
in appellate status, it is referred to the RO for appropriate 
clarification and any subsequently indicated action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by assigning 
a noncompensable rating for his status post osteotomy and 
arthrodesis of the proximal interphalangeal joint of the left 
second toe.  He asserts that the disorder causes pain, 
staggering, and limping.  The veterans representative has 
requested that the case be referred for an opinion by an 
independent medical expert.





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
assignment of a 10 percent rating for the status post 
osteotomy and arthrodesis of the proximal interphalangeal 
joint of the left second toe.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The status post osteotomy and arthrodesis of the proximal 
interphalangeal joint of the left second toe is productive of 
moderate injury of the left foot.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a status 
post osteotomy and arthrodesis of the proximal 
interphalangeal joint of the left second toe are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5282, 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented well-grounded claim, the VA has 
a duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
medical records.  There are no recent post-service medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations.  He has also been afforded a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  With respect to the 
request for an opinion by an independent medical expert, the 
Board finds that the issue on appeal is not so complex or 
controversial as to justify such an opinion.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board has considered the full history of the veterans 
service-connected disability.  The veterans service medical 
records show that upon induction into service in April 1960 a 
medical examination revealed the presence of a nonsymptomatic 
second left hammer toe.  The report of a medical history 
given by the veteran at that time shows that he denied having 
foot pain.  

A service medical record dated in April 1961 shows that the 
veteran complained of having pain on walking, and was 
scheduled to have surgery on the second toe of the left foot 
to straighten it out.  A service medical record indicates 
that the veteran underwent an osteotomy and arthrodesis of 
the PIP joint of the second left toe in May 1961.  He was 
hospitalized for five days and placed on restricted duty for 
one month.  A record dated in December 1961 shows that the 
reported pain in the postoperative hammer toe.  

The veteran did not file a claim for disability compensation 
for the disorder until November 1995.  As noted above, the RO 
granted service connection for the disorder, and assigned a 
noncompensable rating.  The veteran appeals that rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The disability has been rated by the 
RO under Diagnostic Code  5282 which is the diagnostic code 
for evaluating hammer toes.  A hammer toe of a single toe 
warrants a noncompensable rating.  Hammer toes of all toes of 
a unilateral foot without claw foot warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (1998)

The Board also finds that the veterans disability may be 
rated by analogy to a foot injury under Diagnostic Code 5284.  
Under that diagnostic code, a 10 percent rating is warranted 
for an injury which is moderate in degree.  A 20 percent 
rating is warranted for a moderately-severe injury.  A 30 
percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

It is also necessary to determine whether consideration must 
be given to functional loss due to pain under 38 C.F.R. § 
4.40 (1998) (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The Board must consider these regulatory provisions in the 
case of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In this regard, in a recent opinion by the VA Acting General 
Counsel, it was noted that Diagnostic Code 5284 is a more 
general diagnostic code under which a variety of foot 
injuries may be rated, and that the nature of the particular 
injury determines whether limitation of motion is involved.  
If limitation of motion is involved, 38 C.F.R. §§ 4.40 and 
4.45 should be applied.  With respect to fractures of the 
foot, the Acting General Counsel stated that some of these 
injuries may affect range of motion, particularly with 
respect to joints of the foot that are important to the 
biomechanics of the foot.  It was noted further, that other 
injuries may not affect the range of motion, however, and 
that the nature of the particular injury determines whether 
limitation of motion is involved under Diagnostic Code 5284.  
VAOPGCPREC 9-98.  

The veteran testified in support of his claim for an 
increased rating during a hearing held in July 1997.  He 
stated that the surgery on his toe affected his whole life.  
He reported that before going into service he was athletic, 
but could not do sports after service due to pain in his 
foot.  He said that he had pain in the foot 75 percent of the 
time, and that he had to soak his foot and take aspirin. 

The report of an examination of the veterans feet conducted 
by the VA in January 1996 shows that he veteran complained of 
having pain in the left second toe which began to hurt him 
four or five days after getting into service.  He described 
having a sore type of pain.  He stated that while in service 
he had an operation in that area.  On examination, there was 
no edema.  The second left toe appeared to be arthrodesed as 
manifested by decreased ranges of motion in the 
interphalangeal joints.  It was shorter than the other toes 
and was tender to the touch.  There was also bilateral hallux 
valgus which was more pronounced on the left.  During gait, 
the left foot remained inverted.  X-rays revealed an 
arthrodesis of the left second proximal interphalangeal 
joint.  The diagnoses were (1) status post arthrodeses of the 
left second proximal interphalangeal joint; (2) hallux vagus 
bilaterally; (3) onychauxis bilaterally; and (4) tinea pedis 
bilaterally.  

The report of an examination of the veterans feet conducted 
by the VA in August 1997 shows that the veteran said that he 
was working and had a sedentary type of job.  He reported 
subjective complaints of having pain in both feet, especially 
on walking or standing for a long time.  There was also pain 
in his left knee and occasionally in the lower back.  He said 
that while in service he noticed a hammer toe type deformity 
of the left foot, second toe.  This was checked by a doctor 
and he had surgery.  He reported that since then he had some 
difficulty on walking.  He also said that he slowly developed 
pain in his back and right foot.

On examination, the veteran was described as a healthy 
looking tall male who walked slowly into the room.  
Examination of both feet revealed that the posture was good.  
He could tiptoe, but it was painful.  Heel walking was 
possible. The appearance of the feet was poor.  There were 
moderate flat feet with bilateral hallux valgus.  The second 
toe on the left foot showed a straight position with some 
thickening and straightening without any flexion of the 
joints.  The veteran complained of pain on palpation.  
Function was moderate and deformity was persistent with 
hammer toe deformity of the right second toe as well as 
bilateral hallux valgus.  The veterans gait was staggered 
with limping trying to avoid weight bearing on the left side.  
X-ray of the feet showed hallux valgus deformity on both 
sides with fusion of the PIP joint of the left second toe.  
The pertinent diagnosis was hallux valgus, bilateral, flat 
feet with PIP fusion of the second toe left foot.  The 
examiner commented that the back pain, right foot pain and 
left knee pain were not caused by the arthrodesis of the left 
second toe.  

After considering all of the evidence of record, the Board 
finds that a compensable rating may be assigned under an 
alternative diagnostic code.  As noted above, the veterans 
disability may be rated by analogy to a foot injury under 
Diagnostic Code 5284.  The evidence of record reflects that 
status post osteotomy and arthrodesis of the proximal 
interphalangeal joint of the left second toe is productive of 
moderate injury of the left foot.  In this regard, the Board 
notes that the veterans testimony that he has some 
functional impairment of the left foot due to his left toe 
disorder is supported by objective findings, such as the 
finding of tenderness on palpation during the January 1996 
examination, and the finding of pain on palpation in August 
1997.  The August 1997 report also demonstrated limping which 
may reasonably be attributed, at least in part, to the 
tenderness or pain associated with the service-connected toe 
disorder irrespective of the veterans other significant 
nonservice-connected disorders of the left foot.  
Accordingly, the Board concludes that the criteria for a 10 
percent disability rating under Diagnostic Code 5284 are met.

The Board further finds, however, that a rating higher than 
10 percent is not warranted.  Moderately-severe impairment 
due to the veterans service-connected left toe disability 
has not been demonstrated.  Also, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered but the record does 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
injury since his separation from service, and no evidence has 
been submitted that the veteran has lost time from work due 
to this disability.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An 10 percent disability rating for a status post osteotomy 
and arthrodesis of the proximal interphalangeal joint of the 
left second toe is granted, subject to the laws and 
regulations applicable to the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
